Title: To Thomas Jefferson from Nicholas Febvrier, 25 January 1804
From: Febvrier, Nicholas
To: Jefferson, Thomas


               
                  May it please Your Excellency
                  Washington Goal Jany. 25. 1804
               
               I am cover’d with confusion when I think it should be my Fate to engage Your Attention from the grand Interests of the Nation even for a Moment; but when I know & your People know that one of Your great & noble Traits are Humanity & Philantrophy, it gives Me confidence.
               The humane Howard an English-Man visited the Cells of the miserable; I have every sentiment to believe, He participected of more ectatick Bliss in his Tour from Acts of beneficence to the unfortunate, than at the Levèes of proud & gilded Palaces; It is in this confidence I have presumed
               An unfortunate adopted Citizen, a Native of Martinico presents his Picture; the War & its calamities have reduced from a State of Affluence to Indigence this Caracter: His Creditors have pressed & placed Him not only in a dishonorable but a distressing Situation, Altho’ He believes they are sensible He has sufficient to pay all his just claims: His aged Cheeks are flushed with Crimson when He thinks He has been under the Necessity of petitioning for the benefit of that humane & generous Law which protects the Debtor in this Territory: He has given up for the benefit of his Creditor his All; every Property whatever, wherein He is in the least interested: He notwithstanding complains not at Fate, but endeavours to bear up as Man ought to do, with Dignity: Retrospection will however at times impil an involuntary Sigh—A Tear—it is Sympathy that vibrates like the Chords of the tuned Instrument, ’tis the Fate of his native Countryman that strikes upon his Heart Strings; Who have been hurled into that Vortex of destruction by the same Great & Wonderful Power. What? a Native Frenchman not to oppose a Torrent of Calamity, an Host of Foes? Mon Dieu, Lewis the XVI with all his accumulated guilt sufferd the Guillotine with Patience, resignation & dignity; Ought He, can He complain.
               My Son will intrude upon Your public Duties, I have Three, my good Sir; Two of them now resident at Martinico, Who received their Education at George Town College, at which place I am known to the most respectable Citizens.
               I flatter myself Francis will have confidence to stand in Your Excellency presence if peritted & communicate to You our Situation, An Extreamity of Necessity at the Moment.
               Simular Applications I am sensible are too numerous; ’tis impossible You can indulge Your feelings in every Instance.
               With Ten Thousand Apologies and a grand Prayer for the great national Interests of my adopted Country, as well as for Honor Prosperity & Happiness to the Man, under who’s arraignments & influance We Free People stand so highly exalted and respected amongst the Nations, I conclude. I repeat a prayer for Your Excellency & Household, & Subscribe Myself 
               The unfortunate Citizen
               
                  Nich’. Febvrier.
               
            